Case 6:20-cv-01279-MJJ-PJH Document 8 Filed 11/16/20 Page 1 of 1 PageID #: 56




                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF LOUISIANA
                              LAFAYETTE DIVISION

TADESE SHIFERAW                                    CASE NO. 6:20-CV-1279 SEC P

VERSUS                                             JUDGE MICHAEL J. JUNEAU

PULASKI COUNTY
DETENTION CENTER, ET AL                            MAGISTRATE JUDGE HANNA


                                     JUDGMENT

      For the reasons stated in the Report and Recommendation of the Magistrate Judge

previously filed herein, noting the absence of objections thereto, and concurring with the

Magistrate Judge’s findings under the applicable law;

      IT IS ORDERED, ADJUDGED AND DECREED that plaintiff’s claims against

the Pine Prairie ICE Processing Center be DISMISSED, as not stating a claim upon which

relief may be granted.

      THUS DONE AND SIGNED in Lafayette, Louisiana, on this 16th day of

November, 2020.

                                                ______________________________
                                                MICHAEL J. JUNEAU
                                                UNITED STATES DISTRICT JUDGE
